Case 1:19-cv-06356-DLI-SJB Document 24 Filed 04/01/21 Page 1 of 2 PageID #: 288

                                                                                              HQ | PARKER PLAZA
                                                          400 KELBY STREET, 19TH FLOOR, FORT LEE, NEW JERSEY 07024
                                                                                     T. 201.461.0031 | F. 201.461.0032
                                                                                * PLEASE REPLY TO HQ OFFICE ONLY


                                                                                      ERROL C. DEANS, JR., ESQ.
                                                                         LICENSED IN NEW YORK AND PENNSYLVANIA
                                                                                      EDEANS@SONGLAWFIRM.COM



                                                    April 1, 2021

Via ECF
Magistrate Judge Sanket J. Bulsara
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       RE:    Hyun Hwangbo, et al. v. Kimganae, Inc., et al.
              Civil Case No. 1:19-cv-06356 (DLI) (SJB)

Dear Judge Bulsara:

         My office represents the Defendants in the above-referenced matter. Please allow this
letter to serve as Defendants’ opposition to Plaintiffs’ motion to compel the deposition of Hyang
Kyum Kim.

        As set forth in Plaintiffs’ motion, Plaintiffs noticed the deposition of Ms. Kim to be
conducted remotely, via Zoom or similar video conferencing system, on March 26, 2021 at 10:00
a.m. Ms. Kim lives in Korea, which has a 13-hour time difference from Eastern Standard Time.
Defendants explained this to Plaintiffs’ counsel and he agreed to schedule Ms. Kim’s deposition
for 6:00 p.m. Eastern Standard Time. This, however, was not the only difficulty with scheduling
Ms. Kim’s deposition remotely using Zoom or a similar video conferencing system.

        As Defendants informed Defendants’ counsel, Ms. Kim is an approximately 68-year-old
woman currently living alone in Korea. She does not have the technology necessary to have her
deposition conducted using a video conferencing system. Additionally, she has never used such
technology and does not have someone in Korea who could provide her with the technological
assistance necessary to set up the deposition materials or log into the deposition platform to
participate.

        None of the deposition testimony cited by Plaintiffs contradicts Ms. Kim’s inability to
use a video conferencing system. All of the testimony cited by Plaintiffs establishes that Ms.
Kim has and is capable of using a cellphone. This is a far cry from having the equipment and
capacity to use a video conferencing system and to access any exhibits or other materials used by
Plaintiffs’ counsel during the course of a remote deposition.

        Given the above, Defendants’ counsel advised Plaintiffs’ counsel that the discovery he
seeks could be more readily available either through other Defendants or by an alternate means
of discovery, rather than a deposition, directed to Ms. Kim.
Case 1:19-cv-06356-DLI-SJB Document 24 Filed 04/01/21 Page 2 of 2 PageID #: 289




      Thank you for your time and consideration of this matter.

                                                  Respectfully submitted,

                                                  /s/ Joshua S. Lee________
                                                  JOSHUA S. LEE

cc:   Brian L. Greben, Esq. (via ECF)
